    UNI TED STA TES DIST RIC T COU RT
    SOU THE RN DIST RIC T OF NEW YOR K
                                                                             r:.::FtUD.
                                                                               DOC#:                 ,
                                                                               DATE FILED: (o/ 12-/ I c...
                                                                                                            ,
    --------------------------------------------------------------
                                                                   X


                                                                       OPINION AND ORDER
    In Re: Rafael Loza da
                                                                       AFFIRMING DENIAL OF
                                                                       DISCHARGE

                                                                       18 Civ. 11643 (AK H)
   --------------------------------------------------------------
                                                                  X


  ALV IN K. HEL LER STE IN, U.S.D.J.:

                  This case pres ents the ques tion whether, and to
                                                                    wha t extent, religiously-motivated
 cont ribut ions figure into undu e hard ship analysis
                                                       for stud ent loan discharge. Deb tor Rafa el
 Loza da ("Lo zada " or "app ellan t") appeals the
                                                   Nov emb er 16, 2018 mem oran dum deci sion and
 orde r of the bank rupt cy court, denying discharge
                                                        of his stud ent loan debt. Loza da argues that the
 bank ruptc y cour t failed to prop erly cons ider his
                                                       religious prac tice of tithing in determining
 whe ther exce pting his stud ent debt from disch
                                                  arge wou ld impo se an undu e hardship, purs uant
                                                                                                    to
 11 U.S.C. § 523(a)(8). The orde r of the bank rupt
                                                    cy cour t is affirmed.



                                            Factual Background

                 Man y of the relev ant facts were stipulated by the
                                                                     parties. The bank ruptc y court
also accepted testi mon y and docu men tary evid
                                                     ence at a trial held on Aug ust 21, 2018. Whi le
finding Loza da's testi mon y "ear nest and cred ible,
                                                         " the bank ruptc y cour t conc lude d that his
testi mon y did not sign ifica ntly alter the stipulated
                                                         facts, "see ming ly fatal to his claim of undu e
hard ship ." The follo wing is cons isten t with the
                                                       bank ruptc y cour t's findings.
                 Appellant is a Connecticut resident. Appellee Educational Management

 Corporation ("appellee" or "ECMC ") is a Minnesota not-for-profit corporation and a federal

 student loan guarantor in the Federal Family Education Loan Program, which holds an interest
                                                                                              in
 the unpaid student loan.

                At the time of the bankruptcy court's fact-finding, Lozada was 67 years old,

 married to a retired school teacher, and without dependents. He was not working, and his
                                                                                          sole
 source of income was his $1,296 Social Security benefit. His wife receives approximately

 $4,685 in Social Security and pension income per month. Together with his wife, Lozada

 receives a net income of at least $5,942 per month.

                Lozada holds a Bachelor of Arts degree from City College of New York and a

 Juris Doctorate from Brooklyn Law School, which he entered at the age of 38. Following
                                                                                        law
school, Lozada never passed any bar exam and has never been admitted to practice law.
                                                                                      After
failing his single attempt at the bar exam, Lozada did not pursue employment within the
                                                                                        legal
profession. At the trial, he testified that he "already had a career" and so "determined [to]
                                                                                              just
keep on doing what [he] was doing." He testified that he "saw a future" in his non-profit
                                                                                          work
and believed his income at the time was "fair."

               Instead of pursuing a career in the legal profession, Lozada held positions in the

social service and non-profit sectors. He has earned as much as $75,000 per year and had
                                                                                         an
annual salary of $70,000 as recently as 2013. Lozada is able to use a computer to perform
                                                                                          tasks,
including research, email, and document creation. Lozada is able to drive an automobile.

               At trial, a vocational expert called by appellee, Jesse Ogren ("Ogren"), testified

on Lozada 's employment prospects, and taking into account his physical limitations, opined
                                                                                            that
Lozada should be able to find employment at a position offering a salary of at least $40,000
                                                                                             per
                                                         2
  year. Ogren testifie d that Lozad a's past work was "highl y skilled
                                                                       ." Ogren also testifie d that he
  could not recall placin g a candid ate of Lozad a's age.

                  Lozad a has been unemp loyed since 2014, and he stipula ted that he
                                                                                      had not sough t
  emplo yment since Januar y 2015. At trial, he testifie d that he had
                                                                       search ed for emplo yment

 during most of 2015. Lozad a testifie d that he confin ed his job search
                                                                          to the non-pr ofit sector,
 though he also testifie d that he had applie d to a retail positio n at Costco
                                                                                .

                 During 2015, Lozad a and his wife invest ed $90,00 0 of her retirem
                                                                                     ent funds into
 startin g a daycar e busine ss, which failed. Lozad a testifie d that the
                                                                           purpos e of the busine ss was to

 genera te incom e in light of his failure to secure other emplo yment
                                                                       .

                 Lozad a had consis tently made loan payme nts from 1990 throug h
                                                                                  1994, when he
 was laid off from his New York City Board of Educa tion positio n.
                                                                    In 2002, Lozad a consol idated
 his studen t loans with loans borrow ed throug h the Parent Plus Loan
                                                                       progra m for the benefi t of
his son. Lozad a had obtain ed deferm ents and forbea rances for a total
                                                                         of 80 month s during the
period betwe en April 2005 and May 2017, and he had obtain ed deferm
                                                                     ents and forbea rances for
all but three month s betwe en July 2013 and May 2017. Lozad a has
                                                                   not made a studen t loan
payme nt since 2015. The parties stipula ted that, as of July 24, 2018,
                                                                        the outsta nding balanc e on
Lozad a's loan was approx imatel y $337,9 80.04, with interes t accrui
                                                                       ng at a rate of 8.25 percen t
per year.

                Lozad a and his wife regula rly make religio us and charita ble contrib
                                                                                        utions , which
totaled $23,51 0 in 2016, $21,54 4 in 2015, $21,86 6 in 2014, $24,78
                                                                     3 in 2013, and $12,67 8 in
2012. Collec tively, Lozad a and his wife have donate d more than
                                                                  $100,0 00 in the five years prior
to his bankru ptcy. The parties have stipula ted that Lozad a refuse
                                                                     s to reduce his level of
charita ble contrib utions , even if such a reduct ion would allow him
                                                                       to repay the ECMC loan to
                                                             3
     some extent. Lozada testified that contributing ten percen t of his income is
                                                                                   his belief and that he
    believes "that's what the Bible says." 1 He also testified that he gives offerin
                                                                                     gs that exceed ten
    percent.

                    Lozada and his wife have received the following tax refunds: $4,609 for 2016;

    $5,037 for 2014; $3,852 for 2013; and $2,676 for 2012, totaling $16,174, no
                                                                                part of which were
    used to repay his ECMC loan. Lozada also inherited $30,000 from his mother
                                                                               in 2015 and did
    not use any portion of the inheritance to repay his ECMC loan.

                    The parties stipulated that Lozada is eligible to enter the William D. Ford Direct

    Loan Consol idation Progra m (the "Ford Progra m") in order to achieve greater
                                                                                   flexibility in
    repaying his unpaid student loan. Plainti ffs monthly payme nt under the Income
                                                                                    Contingent
    Repaym ent Progra m would be $826.15 for 300 months. Lozada has not entered
                                                                                into this
    program.

                   At trial, Lozada estimated that his monthl y househ old expenses total $4,499
                                                                                                 ,
consisting of the following:

                        Rent                                            $2500
                        Electric                                        $130
                        Gas                                             $40
                        Water                                           $15
                        Cable                                           $100
                        Cellphone                                       $100
                        Food and Supplies                               $500
                        Clothing and Laundry                            $100
                        Personal Care                                   $100
                        Medical Out of Pocket                           $100
                        Transportation                                  $200
                        Enterta inment                                  $100


1
  The record appears silent on whether Lozada can continue to receive services
                                                                                from his church, independent of
whether he tithes. Cf In re Lynn, 168 B.R. 693, 700 (Bankr. D. Ariz. 1994) (debtor
                                                                                      fails to meet burden on tithing
issue where, despite a "strong commitment to continue to tithe" and history of
                                                                               tithing, "her church permits her to
cease tithing under certain circumstances, such as her impoverishment.").
                                                                    4
                      Car Loan                                 $314
                      Car Insurance                            $200


                 Lozada testifies that he suffers from a number of health conditions, including

 diabetes, dry eyes, and rotator cuff tears. Lozada did not substantiate his health conditions
                                                                                               with
 medical reports or expert testimony on their potential occupational impact. Lozada also
                                                                                         testified
 that his wife suffered from a number of health issues but offered no other evidence on the
                                                                                            type or
 level of care that those conditions require.

                At trial, Lozada testified that he moved from the Bronx, where he paid $867 per

month in rent, to Stamford, Connecticut, where he pays $2,500 per month. He testified that
                                                                                           one
consideration for the move was his wife's health conditions and limited mobility. He also

testified that he chose his building in part because friends from his church also lived there.

Lozada testified that he regularly eats out at restaurants. He also testified that he rented an

apartment in Florida in 2016 and 2017 for $1,100 per month. Lozada has also taken multiple

trips to Puerto Rico to visit his father, and he took a vacation in 2014. Lozada' s bank statemen
                                                                                                  ts
reflect a number of payments to his adult children, and he pays his granddaughter a weekly

allowance.



                                        Procedural History

               Lozada filed for relief under Chapter 7 of the Bankruptcy Code on June 20, 2017,

and he received a general discharge on September 19, 2017. Lozada subsequently filed an

adversarial proceeding to discharge his student loan, pursuant to pursuant to 11 U.S.C.

§ 523(a)(8).




                                                         5
                 Following a trial held on August 21, 2018, the bankruptcy court denied Lozada
                                                                                               's
 request for discharge. Analyzing Lozada 's circumstances under the test adopte
                                                                                d in In re Brunner
 ("Brunner"), the district court concluded that appellant failed to meet each of the
                                                                                     three prongs.
 46 B.R. 752, 756 (S.D.N.Y. 1985). Its order issued November 16, 2018, and
                                                                           final judgment
 issued November 27, 2018.

                In applying the Brunner factors, the bankruptcy court considered Lozada 's

 practice of contributing 10 percent of his income to his church and his practic
                                                                                 e of giving
 additional amounts to charity upon a particular need or request. The bankruptcy
                                                                                 court evaluated,
 as a threshold matter, whether to include Lozada 's religious and charitable donatio
                                                                                      ns in assessing
 whether his expenses were reasonable. The bankruptcy court declined to adopt
                                                                              a uniform rule of
application with respect to the treatment of religious expenses.

                Instead, the bankruptcy court evaluated whether Lozada' s religious expenses,
                                                                                              in
light of the amount of his donations and history, was a reasonably necessary expend
                                                                                    iture. The
bankruptcy court found that, given his circumstances, his expenditures on religiou
                                                                                   s donations,
among other expenses, were excessive.



                                            Discussion

       A.      Standard of Review

               The District Court has jurisdiction to hear this bankruptcy appeal pursuant to
                                                                                              28
U.S.C. § 158(a)(l). District Court review of the bankruptcy court's findings of
                                                                                fact is for clear
error, and review of legal conclusions is de nova. In re Brunner, 46 B.R. at 756.
                                                                                  Whether not
discharging a debtor' s student would impose an "undue hardship" under 11 U.S.C.
                                                                                 § 523(a)(8)



                                                         6
 requires a conclusion regarding the legal effect of the bankruptcy court's findings, and is
                                                                                             thus
properly subject to this Court's review. Brunner, 831 F.2d at 396.



        B.      Discharge Framework

                "[B]ecause student loans are generally unsecured and recent graduates often have

few or no assets, these debtors have an incentive to try to discharge their educational loans
                                                                                              in
bankruptcy. If successful, they can then enjoy the higher earning power the loans have made

possible without the financial burden that repayment entails." In re Renshaw, 222 F.3d 82,
                                                                                           86-
87 (2d Cir. 2000). Congress enacted 11 U.S.C. § 523(a)(8) in light of "evidence of an increasi
                                                                                               ng
abuse of the bankruptcy process that threatened the viability of educational loan program
                                                                                          s and
harm to future students as well as taxpayers." Id; see also In re Cox, 338 F.3d 1238, 1243
                                                                                           (11th
Cir. 2003) ("Considering the evolution of§ 523(a)(8), it is clear that Congress intended to
                                                                                            make
it difficult for debtors to obtain a discharge of their student loan indebtedness.").

               Section 523 provides:

               (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of
               this title does not discharge an individual debtor from any debt-



                       (8) unless excepting such debt from discharge under this
                       paragraph would impose an undue hardship on the debtor and the
                       debtor's dependents, for-

                               (A)(i) an educational benefit overpayment or loan made,
                       insured, or guaranteed by a governmental unit, or made under
                       any program funded in whole or in part by a governmental unit
                       or nonprofit institution; or

                               (ii) an obligation to repay funds received as an
                       educational benefit, scholarship, or stipend; or



                                                           7
                                  (B) any other educational loan that is a qualified
                          education loan, as defined in section 22I(d)( l) of the Internal
                          Revenue Code of 1986, incurred by a debtor who is an
                          individual;


                 "Once the threshold showin g has been made, the burden shifts to the debtor
                                                                                             to
 prove by a prepon deranc e of the evidence that excepting the student loan debt
                                                                                 from discharge
 will cause the debtor and her dependents 'undue hardsh ip."' In re Savage,
                                                                            311 B.R. 835, 839
 (B.A.P. 1st Cir. 2004) (citing Grogan v. Garner, 498 U.S. 279,28 7 (1991))
                                                                            .

                 In Brunner v. New York State Higher Educ. Servs. Corp., the Second Circuit

 adopted the following three-part test to show that he would face undue hardshi
                                                                                p, should his
 student loans not be discharged:

                ( 1) that the debtor cannot maintain, based on current income and
                expenses, a "minimal" standard of living for herself and her dependents
                if forced to repay the loans; (2) that additional circumstances exist
                indicating that this state of affairs is likely to persist for a significant
                portion of the repayment period of the student loans; and (3) that the
                debtor has made good faith efforts to repay the loans.


831 F.2d 395, 396 (2d Cir. 1987).



        C.      Appropriate Treatm ent of Religious and Charitable Donations

                Lozada bases his appeal primar ily on the conten tion that the bankru ptcy court

failed to consider his religious practice of tithing, in violation of his statutor
                                                                                   y and constitutional
rights. "Throu gh the Religious Liberty and Charitable Donati on Protection
                                                                            Act of 1998 (the
"RLCD PA"), Congress amend ed several sections of the Bankru ptcy Code to
                                                                          exclude 'charita ble
contrib utions' totaling less than fifteen percent of the debtor' s gross annual
                                                                                 income from
consideration by the bankruptcy courts for various purpos es," but"§ 523(a)(
                                                                             8) was not one of the

                                                             8
  Code sections amended by Congress." In re Savage, 311 B.R. at 842 (analyzing Pub. L. No.

  105-183, 112 Stat. 517); In re Ritchie, 254 B.R. 913, 920-21 (Bankr. D. Idaho 2000) ("The lack

  of amendment to Section 523(a)(8) declaring charitable contributions to be an appropriate

 expense while at the same time Congress deleted the seven year provision of former Section

 523(a)(8)2 and amended other provisions of the Code to accommodate charitable giving

 persuades the Court that Congress did not intend further changes to the Section 523(a)(8) undue

 hardship analysis.").

                   "[T]here is a split of authority as to whether Congress intended religious and

 charitable donations to be permissible expenses in determining undue hardship under

 § 523(a)(8)." In re Savage, 311 B.R. at 842. Various courts have adopted a number of different

 approaches to determining whether religious and charitable expenses may be considered as

reasonable expenses.

                   A number of courts have concluded that religious and charitable gifts are per se

excluded from any undue hardship analysis. See, e.g., In re Ritchie, 254 B.R. at 919 (excluding

religious and charitable expenses as proper expenses under§ 523(a)(8) as outside the scope of

RLCDPA); In re Mcleroy , 250 B.R. 872,880 (N.D. Tex. 2000) (based on textual analysis, "the

RLCDPA has no application to 11 U.S.C. § 523(a)(8), and ... debtors are not entitled under the

Act to automatically refer to their tithing practices as an appropriate expense under the undue

hardship test of Brunner."); see also In re Lynch, 299 B.R. 62, 75 (Bankr. S.D.N.Y. 2003)




2 Pub. L.
          No. 105-244, 112 Stat. 1581. Prior to this 1998 amendment, the former§ 523(a)(8) had provided for
discharge of student loans that had become due seven or more years prior to the filing of the bankruptcy
                                                                                                         petition.
See In re Ritchie, 254 B.R. at 921.
                                                                   9
 (finding federal income tax debt not dischargeable where $20,000 donation was optional and

 therefore not a necessary expense).

                Other courts have conferred upon§ 523(a)(8) the same treatment as other sections

 of the Bankruptcy Code, in which Congress has explicitly provided for the treatment of

 charitable and religious gifts. See, e.g., In re Lebovits, 223 B.R. 265,273 (Banla. E.D.N.Y.

 1998) (concluding, without discussion of the statutory language, debtor's $60.00 per month

tithing was covered by and within the 15 percent permissible threshold ofRLCD PA); In re

Durrani, 311 B.R. 496, 504 (Bankr. N.D. Ill. 2004) (applying the 11 U.S.C. § 1125(b)(2)

disposable income standard to 11 U.S.C. § 523(a)(8)), aff'd sub nom. Educ. Credit Mgmt. Corp.

v. Durrani, 320 B.R. 357 (N.D. Ill. 2005).

                A third set of cases, observing that Congress has mandated neither the inclusion

nor the exclusion of charitable or religious gifts from § 523(a)(8)'s undue hardship analysis,

apply a context-specific assessment of the expense's reasonableness. See, e.g., In re Meling, 263

B.R. 275,279 (Banla. N.D. Iowa 2001), aff'd sub nom. US. Dep't of Educ. v. Meling, No. C0l-

2027 (MJM), 2002 WL 32107248 (N.D. Iowa Jan. 22, 2002) (holding that under debtor's

personal circumstances, $100 monthly tithe was a reasonable expense); In re Cline, 248 B.R.

347,351 (B.A.P. 8th Cir. 2000) (holding that banlauptcy court's allowance of $25 per month in

charitable contributions, under debtor's circumstances, was not clear error); In re Mclaney , 375

B.R. 666, 681 (M.D. Ala. 2007) ([T]his court agrees that tithing is not a per se allowable expense

because the RLCDPA made no changes to§ 523(a)(8) and nothing in§ 523(a)(8) provides for it.

By the same token, a per se exclusion of tithing, such as that applied by In re Ritchie, would also

effectively amend§ 523(a)(8) when Congress made no such alteration."). See also In re Savage,



                                                        10
  311 B.R. at 842 (suggesting, in dicta, that church donations may be analyzed under a totality
                                                                                                of
 circumstances).

                 Courts have also declined to consider religious and charitable giving when the

 donations were de minimis. See, e.g., Wegrzyniak v. United States et. al. (In re Wegrzyniak),
                                                                                               241
 B.R. 689, 694 n.4 (Ban1cr. D. Idaho 1999); In re Robinson, No. 00-82044, 2002 WL 3200124
                                                                                          6, at
 *3 (Bankr. C.D. Ill. Oct. 22, 2002); see also In re Ritchie, 254 B.R. at 920 (characterizing
                                                                                              In re
 Lebovits, 223 B.R. at 273 as an example of a de minimis analysis). Lozada 's payments are

 certainly not de minimis, and I adopt the reasoning of In re Ritchie in concluding that the

 statutory framework does not support a de minimis carveout.

                In light of this statutory framework, Lozada 's reference to 11 U.S.C. § 707(b) is

unavailing. This section is limited in scope to describing and limiting the rights of the trustee

and others to dismiss a case. This section plainly does not apply to the circumstances of
                                                                                          this
case, or circumscribe a court's analysis under§ 523(a)(8).

               The bankruptcy court had applied a context-specific analysis to Lozada's

donations. Reviewing its legal conclusion de nova, I find that the bankruptcy court did not
                                                                                            err in
its application. Although the bankruptcy court found Lozada 's commitment to charity laudable
                                                                                              ,
it concluded that "when [Lozada] elects to tithe rather than pay his nondischargeable debt,
                                                                                            he is
making donations using someone else's money." Because the bankruptcy court correctly

concluded that Congress has mandated neither inclusion nor exclusion of charitable and religiou
                                                                                                s
donations from the scope of the § 523(a)(8) analysis, and that Lozada' s expenses were

unreasonable, was not required to list them in its evaluation of the Brunner factors.




                                                        11
         D.      The Religious Freedom Restoration Act and First Amendment

                 Lozada also argues for the first time on appeal that§ 523(a)(8), as applied to his

 case, violate both the Religious Freedom Restoration Act of 1993 ("RFRA" ), codified at 42

 U.S.C. § 2000bb et seq., and the First Amendment. "In general, appellate courts do not consider

 issues that were not raised before the trial court," though this is a rule of prudence, not an

 absolute bar. Sunbeam Products, Inc. v. Wing Shing Products, 311 B.R. 378 (S.D.N.Y.2004)

 (citing Baker v. Dorfman, 239 F.3d 415 (2d Cir.2000)). Even upon consideration, neither of

these arguments has merit.

                Lozada argues that RFRA limits the function of 11 U.S.C. § 523(a)(8). As a

threshold matter, the Second Circuit has held that RFRA applies to actions between private

parties where the statute at issue could be enforced by a government agency. Hankins v. Lyght,

441 F.3d 96, 103 (2d Cir. 2006). A subsequent Second Circuit panel has cast doubt on this

conclusion. Rweyemamu v. Cote, 520 F.3d 198, 203 n.2 (2d Cir. 2008); see also Listecki v.

Official Comm. of Unsecured Creditors, 780 F.3d 731, 736 (7th Cir. 2015). Nevertheless, RFRA

does not govern the result here. See In re McLeroy, 250 B.R. at 882; see also In re McCormack,

No. ADV. 99-80401-W, 2000 WL 33710278, at *5 (Bankr. D.S.C. July 3, 2000). Lozada's

reading of the application of RFRA is also inconsistent with Congress ' subsequent legislation of

theRLCD PA.

               Nor does this section of the Bankruptcy Code violate the Constitution. The

bankruptcy court, while noting that Lozada did not argue that§ 523(a)(8) was unconstitutional as

applied, cited to a bankruptcy court case concluding that§ 523(a)(8) is a neutral law and not

designed to promote or restrict religious beliefs. In re Lynn, 168 B.R. 693, 700 (Bank:r. D. Ariz.



                                                         12
  1994) (citing Employment Division, Department ofHuman Resource v. Smith, 494 U.S. 872

 (1990)). It did not err in its analysis.

                 As a result, the bankruptcy court did not err in considering the reasonableness of

 Lozada's charitable and religious expenditures. Nevertheless, this determination was not

 necessary to its ultimate determination: even if allowing for a 10 percent contribution, Lozada

 fails to satisfy his required showing across the three Brunner factors.



        E.      Application of the Brunner Factors

                1. Minimal Standard of Living

                Under the first prong of the Brunner analysis, the debtor must show that he

"cannot maintain, based on current income and expenses, a 'minimal ' standard of living for

[himself] if forced to repay the loans." Brunner F.2d at 396.

                "Well established caselaw makes it clear that total household income, including

that of a nondebtor spouse ... must be considered in conducting this minimal standard of living

analysis, as well as its relevance in generally determining undue hardship under the Bankruptcy

Code." In re Davis, 373 B.R. 241,248 (W.D.N.Y. 2007) (collecting cases); see also In re

Pobiner, 309 B.R. 405,416 (Bankr. E.D.N.Y. 2004) ("[I]ncome of the Plaintiff s non-debtor

spouse is properly considered in determining whether requiring repayment of the student loans

would create an undue hardship."). Accordingly, the bankruptcy court properly considered

Lozada's income and expenses at the household level.

               The bankruptcy court correctly found that Lozada "enjoys a healthy monthly

surplus." Notably, this determination would not change even if the Bankruptcy court had taken

into account Lozada's tithing. With a household net income of at least $5,942 per month and

                                                        13
 monthly expenses (excluding tithing) of $4,499 per month, Lozada has a surplus of $1,443,

 sufficient to accommodate both a ten percent contribution of $600 and monthly payment of

 $826.15 under the Income Contingent Repayment Option of the Ford Program. Unlike Lozada's

 practice of tithing, there is no indication in the record that Lozada has an extended personal

 practice or belief consistent with exceeding a 10 percent contribution. The practical consequence

 of these expenses is that the requirement to participate in an income-based repayment program

 with a payment of $826.15 per month would not impose an undue hardship.

                The bankruptcy court's finding that other of Lozada's expenses, including

housing and food, were excessive, further confirms this conclusion. Lozada's citations to

housing and food cost data does not call into question the bankruptcy court's application of

"common sense knowledge gained from ordinary observations." In re Douglas, 366 B.R. 241,

253 (Bankr. M.D. Ga. 2007). The bankruptcy court also did not clearly err by adopting the

expense figures derived from Lozada's testimony, rather than those listed in various schedules.

                Accordingly, I conclude that the bankruptcy court did not err in finding that

Lozada did not meet the requirements for the first Brunner prong.



               2. Persistence of Current Financial Condition and Additional Circumstances

               The second prong of the Brunner test requires a debtor to show that "additional

circumstances exist indicating that [the debtor's present economic distress] is likely to persist for

a significant portion of the repayment period" for the student loans, and that the inability to pay

is because of factors beyond the debtor's control. In re Crawley, 460 B.R. 421,438 (Bankr. E.D.

Pa. 2011). This prong is divided into two elements: first, whether the difficulties are likely to

continue, and second, whether the hardship will extend for a significant period.

                                                         14
                 "Under this factor, debtors must demonstrate 'unique or exceptional

 circumstances in their current situations that would clearly limit their future abilities to earn a

 living, support themselves, and repay their loans."' In re Jackson, No. 05-15085 (PCB), 2007

 WL 2295585, at *6 (Bankr. S.D.N.Y. Aug. 9, 2007) (quoting In re King, 2007 WL 1404380, at

 *9 (Bankr. D. Vt. May 11, 2007)).

                 The bankruptcy court generally credited Lozada's testimony about his various

health conditions, but it recognized that, absent competent medical or expert evidence, it could

not conclude that Lozada is incapable of work. The bankruptcy court correctly concluded that

Lozada' s testimony alone was insufficient to create a record demonstrating limited physical and

employment prognosis. In light of Lozada' s high level of education, computer literacy, and

ability to drive, the bankruptcy court determined that he is capable of some form of sedentary

employment, a position which Lozada admitted in his trial testimony. The bankruptcy court did

not clearly err in this finding.

                Similarly, Lozada presented no evidence beyond his own testimony on his wife's

care requirements, their potential cost, or their occupational impact on his earnings. The burden

is on the debtor seeking hardship discharge, and in the absence of a record, it is inappropriate for

the Court to make an inference from the possible effects of familial care. Without any competent

testimony on the issue, it is impossible to draw any further inference from Lozada's suggestion

that his physical ailments and employment prospects will further diminish with age. Lozada' s

invocation of his wife's religious beliefs is unresponsive to his required showing under this

second prong for the same reasons.

                Importantly, the bankruptcy court's factual findings on Lozada's income and

expenses are sufficient for its conclusions as to this prong. Its factual determination on his

                                                         15
 employmen t prospects was not necessary to its conclusion, and, in any case, did not constitute

 clear error. To the extent that the bankruptcy court found that, even on his fixed household

 income, Lozada enjoys a "sizable monthly surplus," his prospects for making the income-based

 payments prescribed by the Ford Program are positive, and he is unable to show that economic

 distress is likely to persist for a significant period of time.

                 I conclude that the bankruptcy court did not err in determining that Lozada failed

to satisfy the second Brunner prong.



                 3. Good Faith Effort to Repay Loans

                 The third Brunner factor requires a showing "that the debtor has made good faith

efforts to repay the loans." Brunner 831 F.2d at 396. "This prong of the analysis recognizes that

undue hardship 'encompass es a notion that the debtor may not willfully or negligently cause his

own default, but rather his condition must result from factors beyond his reasonable control."' In

re Pobiner, 309 B.R. 405,420 (Bankr. E.D.N.Y. 2004) (internal quotation marks omitted)

(quoting In re Elmore, 230 B.R. 22, 27 (Bankr. D. Conn.1999)).

                While the bankruptcy court credited Lozada' s earlier payments in the 1990s, it

recognized that, by failing to pursue law related employmen t and to work in social services,

Lozada limited his income. Similarly, the bankruptcy court concluded that Lozada, by failing for

more than three years to search for work, had not sought to maximize his income.

                While the bankruptcy court did not consider Lozada's failure to enter into an

income-based repayment program to be per se evidence of a lack of good faith, it considered it in

the context of other relevant circumstances. The bankruptcy court did not err in concluding that



                                                            16
 the potential downst ream tax consequences of entering a loan forgiveness program
                                                                                   were not
 relevant to its present analysis.

                 The bankruptcy court also weighed Lozada 's failure to apply any of his $30,00
                                                                                                0
 inheritance or the $16,174 that he and his wife received in tax refunds toward
                                                                                s his student loans.
 Leavin g aside Lozada 's tithing, his excess charitable contributions, reachin
                                                                                g 35 percen t of his
househ old income, couple d with a failure to consider contributing to his student
                                                                                   loans,
undermines any inference of good faith.

                Accordingly, I conclude that the bankruptcy court did not err in applying the
                                                                                              third
Brunner factor. Becaus e I conclude that the bankruptcy court did not err in finding
                                                                                     that Lozada
did not satisfy his showin g of an undue burden, it did not err in denying him
                                                                               a partial discharge.
In re Cox, 338 F.3d at 1243 ("The bankruptcy court's equitable powers, howeve
                                                                              r, do not allow it
to override the specific statutory langua ge found in§ 523(a)(8).").




                                             Conclusion

                For the reasons stated, the order of the bankru ptcy court is affirmed. Oral

argume nt previou sly scheduled for June 13, 2019 is unnecessary and is cancell
                                                                                ed. The clerk is
instructed to enter judgme nt for appellee and close the case.



SO ORDE RED.

Dated:         June
               New




                                                         17
